IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Suburban Realty, L.P.,               :
                   Appellant         :
                                     :
                v.                   :             No. 715 C.D. 2019
                                     :
Stroud Township Zoning Hearing Board :
and Stroud Township Board of         :
Supervisors                          :


PER CURIAM                             ORDER


            NOW, August 26, 2020, having considered Appellant’s application for

reargument and Appellees’ answers in response thereto, the application is denied.